COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 HOMER JAVIER AVALOS,                          §               No. 08-15-00005-CR

                      Appellant,               §                  Appeal from the

 v.                                            §                120th District Court

 THE STATE OF TEXAS,                           §             of El Paso County, Texas

                       State.                  §               (TC# 20120D06030)

                                               §

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until July 31, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Charles Louis Roberts, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before July 31, 2015.

       IT IS SO ORDERED this 10th day of July, 2015.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.